l l

DNA Processing Req'uired. 10 U.S'.C. § 1565

GCMO No. 5, 19 J'une 2014, was the last GCMO of this headquarters published in FYl4.
DEPARTMENT OF THE AIR FORCE
HEADQUARTERS UNITED STATES AIR FORCE WARFARE CENTER (ACC)
~ NELLIS AIR FORCE BASE, NEVADA 89191-6505

General Court-l\/lartial Order
No. 1 ~ '

15 Septernber 2015

AIRl\/IAN FIRST CLASS JOSHUA A. ARNOLD, XXX-XX-XXXX, United States Air Force,
422d 'l`-est and Ev`aluation Squadron, was arraigned at Nellis Air Force Base, Nevada, on the
following offense at a court~iiia.rtial convened by this lieadquarters.

CHARGE: Article 134. Plea: G. Finding: G.:
Specification: Did, at or near Nellis Air Force Base, Nevada, between on or about 29 June 2014
and on or about 22 Septeniber 2014, knowingly and wrongfully possess child pornography, to

wit: visual depictions of ininors engaging in sexually explicit conduct, such conduct being of a
nature to bring discredit upon the armed forces. ~'Plea: G. Finding: G.

SENTENCE

Sentence adjudged by inilitary judge onv?>l .Tuly 20l5: Reduction to liI-l, forfeiture all pay and
allowances, con‘l'i.iieiiierit for 16 inontlis, and a dishonorable discharge.

a ';
"§a

_ w

GCMO No. 1 Personal Data-Privacy Act of 1974 (5 U.S.C. 52221)

l

 

GCM‘O No. 1, USAFWC, Nellis AFB, NV, 15 September 2015

ACTION

- ln the case of AIRMAN FIRST CLASS JOSHUA A. ARNOLD, XXX-XX-XXXX, United iStates Air

Force, 422d Test and Evaluation Squadron (ACC), the sentence is approved and, except for the
dishonorable discha;rge, will be executed The Air Force Corrections Systein is designated for
the purpose of confineinent, and the confrneineiit will be served therein or elsewhere as directed
by Headquarters Air Force Security Forces Center, Corrections Division. Unless competent
atrthority otherwise directs, upon completion of the sentence to conlineineirt, AlRl\/[AN BASIC
.TOSHUA A. ARNOLD, will be required under Article 76a, UCMJ, to take leave pending
completion of appellate review. l

.TAY B. SILVERIA
Maj or Geiieral, USAF
Colniii`an_dei'

'FOR THE COMMANDER

MAT HEW D. BURRIS, Lr Col, USAF

Acting Staff Judge Advocate

DISTRIBUTION: _

1 - AB Joshua A. Arnold (Accused), _7101 Sinol